AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                               V.                                   (For Offenses Committed On or After November I, 1987)
                Adrian Steven ACEVEDO




REGISTRATION NO.               89810298


The Defendant:
IZl pleaded guilty to count(s)       I OF THE SUPERSEDING MISDEMEANOR INFORMATION

D was found guilty on count(s)
    after a nlea of not 1miltv.
Accordingly, the defendant is adjudged guilty of such cnunt(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                  Nature of '[;lffense                                                               Number(s)
8 USC 1325; 18 USC 2             AIDING AND ABETTING ATTEMPTED ILLEGAL ENTRY BY                                           I
                                 AN ALIEN (MISDEMEANOR)




      The defendant is sentenced _is provided on page 2 ofthisjudgment

D     The defendant has been found not guilty on count(s)

IZl Count(s) UNDERLYING COU\/TS                               are Dismissed without prejudice on the motion of the United States.

      Assessment : REMITTED
IZl


IZl No fine                D Forfeiture pursuant to order filed                                           , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to r,ay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                    HON.   DREW G. SCHOPLER
                                                                    UNITED STATES MAGISTRATE JUDGE


                                                                                                                 19CR4559-AGS
;
    ============•==
    DEFENDANT:               Adrian Steven ACEVEDO                                                    Judgment - Page 2 of 2
    CASE NUMBER:             19CR4559-AGS

                                                     )IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED (66 DAYS)




    •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
    •     The court makes the following r,ecomm,endations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant shall surrender to the United States Marshal for this district:
          •    at _ _ _ _ _ _ _ _ A.M.                           on
          •    as notified by the United States Marshal.
                                                                      ------------------
          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •    on or before
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                         RETURN
    I have executed this judgment as follows:

         Defendant delivered ~m                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR4559-AGS
